.   -




                              OFTEXAS
                              AusTIN.TEXAB



                                 August 9, 1948

        Hon. Nathan M. Halt              Opinion NO. .v-658
        County Attorney
        Panola County                    Re: The legality of paying
        Carthage, Texas                      to the survivingwidow
                                             of a County Commisslon-
                                             er the salary which he
                                             could have earned dur-
                                             ing the remainder of
                                             his term of office;
        Dear Sir:

                  Reference is made to,your recent request which
        reads, in part, as follows:
                 "This office has been requested to ren-
            der an opinionon the questionof payments to
            a surviving widow of the remainder of the sal-
            ary'that could have been earned by a Consals-
            sloner of this County during the remainder of
            his term of office."
                  In your brief which was appended to the re-
        quest and which concluded that your question should be
        answered in the negative, you submitted the following
        facts:
                 "J. IL Holt, commissioner of Prct.2,
            Panola County, Texas, died July 1, 1948.
            His surviving widow, Mrs. Etta Flnklea Halt;
            now demands that she be paid fin a lump sum
            an amount equivalent to the salary that
            wouldhave been earned by her husband for
            the remainder of his term in office. IIis.
            salary vas.$300.00 per month. me Commis-
            sioners' Court, being in sympathy with the
            widow, now desires to pay the amount, and
            has passed an order that this amount be paid
            out of the General Fund. The Commlssionerst
            salaries are paid out of the Road and.Bridge
            fund in this county as the necessary trans-
            fers to effect sawe were made at the begin-
            ning of the year.
 Eon. Nathan M. Hoit, page 2   (V-658)



           I=the “f7
               case
 Uvalde County, 167 S-W. 26
 fused) the court said:
                              lveston H. & S.A. Ry. v.
                               (Clv.App.,1942, error re-

           "The CommlssionerstCourt of a coun-
      ty has only such powers adsare expressly
      or by necessary implicationgiven It by
      the Constitutionand statutes of this State."
           We have not found any provi~ion'lnthe Constl-
 tution or any statute which authorizes &%nmiselonersl
 Courts to make such a payment. On the contrary,Section
 52 of Article III of the State Constitutionprovides, in
 part:
            "The Legislature shall &3ve no 'over
      to authorize any county, city, town B:r
      other polltloal corporationor subdlvlslon
      of the State to iend its olreditor to grant
      public money or thing of value in aid of',or
:?$.,,
  .   to any individual,ass~ciajilon  or oorpora-
       tion whatsoevea . . .
           Since,ths.payment In question would only.be a
 gift &&not in payment rtor servlc&s *endspea by::tw
 olaimant,~anain view of the foregoing,  lt~Is our opln-
 ion that you are oorreot in your ooncla~lonthat the
 cOrmPiaSiOwrS'cOUI!ta!%~not pSy t0 the SUrViVing Iii&II
 of a deceased County Commissionerthe remSinder of the
 salary that poula have been earned by auoh County Com-
 mIsslonerduring the remainder oS.hls term of offloe.


            The Commlsslon&5~Court may not piy
       to the eurviving widow 0s a aeoeasea Coun-
      ,tyCommlaeiqnerthe remainder of the salary
       that ooula have beed earned by suoh Coun-
     ' ty Commfasfone~during the remainder of his
       term 05 offioe had he lived.
                                      Yours very truly,
                                ATTORlVEGENERALGFTlEXAS
                      I


                                      @
                                .By   li&%ik       @@u
 BA:b:mw                              Assistant